Exhibit 10.1

 

Amendment # 2

To the Agreement for Services

Between

Intrado Inc. and Vonage Network Inc.

This Amendment #2 (“Amendment #2”) is hereby made and entered into by and
between Intrado Inc. (“Intrado”) and Vonage Network Inc. (“Customer”),
collectively referred to as the “Parties” and individually as “Party.” This
Amendment shall become effective and binding as between the Parties once duly
executed by both Parties as evidenced within the signature block below (the
“Amendment #2 Effective Date”).

Capitalized terms used herein but not specifically defined shall assume the
meanings ascribed to them under the Agreement

RECITALS

WHEREAS, the Parties have that certain Agreement for Services dated April 27,
2005 but last signed on or about July 13, 2005 (the “Agreement”); and

WHEREAS, the Parties wish to amend “Attachment - Statement of Work for VoIP
V9-1-1K Mobility Services” under the Agreement solely to the extent set forth
herein; and

WHEREAS, the Parties wish to amend and restate the pricing for Attachment - VoIP
V9-1-1K Mobility Services under the Agreement solely to the extent set forth
under the “Amended and Restated Appendix A: Service Fees” which is attached
hereto; and

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree to amend the Agreement as follows:


1.                                      EFFECTIVE DATE OF THIS AMENDMENT #2

The Amendment #2 shall be effective upon the “Amendment #2 Effective Date” and
shall continue in full force and effect until expiration or termination of the
Agreement or until terminated by subsequent amendment, whichever is the first to
occur.


2.                                      PRICING – APPENDIX A TO ATTACHMENT –
STATEMENT OF WORK FOR VOIP V9-1-1 MOBILITY SERVICES DATED JULY 8, 2005


2.1                                 APPENDIX A TO ATTACHMENT - VOIP V9-1-1
MOBILITY SERVICES IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
ATTACHED AMENDED AND RESTATED APPENDIX A, ATTACHED HERETO AND INCORPORATED BY
REFERENCE HEREIN; PROVIDED, HOWEVER, THAT SUCH PRICING SET FORTH IN THE AMENDED
AND RESTATED APPENDIX A IS NOT TRANSFERABLE OR ASSIGNABLE WITHOUT INTRADO’S
PRIOR WRITTEN CONSENT, EXCEPT THAT SUCH CONSENT WILL NOT BE REQUIRED FOR ANY
ASSIGNMENT OR TRANSFER TO A FINANCIALLY SOLVENT AFFILIATE OR RELATED COMPANY.


2.2                                 SECTION 2.1 NOTWITHSTANDING, HOWEVER, IN THE
EVENT OF A TRANSFER OR ASSIGNMENT OTHER THAN TO A CUSTOMER AFFILIATE OR RELATED
COMPANY, INTRADO RESERVES THE RIGHT TO RETRACT THE

Proprietary & Confidential

Execution Copy

--------------------------------------------------------------------------------

Pages where confidential treatment has been requested are stamped, “Confidential
treatment has been requested.  The redacted material has been separately filed
with the Commission.”  All redacted material has been marked by an asterisk (*).


--------------------------------------------------------------------------------



OFFER OF PRICING UNDER THE ATTACHED AMENDED AND RESTATED APPENDIX A AS TO THE
THIRD PARTY SUCCESSOR OR ASSIGN, AND SUCH ASSIGNMENT TO THE SUCCESSOR OR ASSIGN
MAY, AT INTRADO’S DISCRETION, BE PURSUANT TO INTRADO’S THEN APPLICABLE PRICING.


2.3                                 FOR AVOIDANCE OF DOUBT, THE PRICING SET
FORTH IN THE AMENDED AND RESTATED APPENDIX A SHALL APPLY IN THE CONTEXT OF BOTH
SINGLE AND MULTIPLE ESN SERVICE CONFIGURATION DEPLOYMENTS, AND INTRADO AGREES TO
COOPERATE WITH CUSTOMER TO FACILITATE A NATIONWIDE MULTIPLE ESN SERVICE
CONFIGURATION DEPLOYMENT.


2.4                                 ATTACHMENT - STATEMENT OF WORK FOR VOIP
V9-1-1 MOBILITY SERVICES DATED JULY 8, 2005 IS HEREBY FURTHER AMENDED TO INCLUDE
THE FOLLOWING NEW DEFINITIONS IN “APPENDIX B: GLOSSARY OF DEFINITIONS” WITH
REGARD TO “V9-1-1 SERVICE” AND “VPC SERVICE”:

“V9-1-1 Service” means the services provided by Intrado under the Agreement, as
defined as the “Services” pursuant to Attachment - Statement of Work for VoIP
9-1-1 Mobility Services dated July 8, 2005.

“VPC Service” means the V9-1-1 Service provided by Intrado under the Agreement,
except that Customer may use third party or self-provisioned transport
facilities for the delivery of VoIP 9-1-1 calls (from both in-region and
out-of-region TNs) to SR(s) designated by Customer, the pricing for which is
provided pursuant to the Amended and Restated Appendix A: Service Fees.


3.                                      MISCELLANEOUS


3.1                                 EXCEPT AS SPECIFICALLY AMENDED HEREIN, ALL
TERMS, CONDITIONS AND PROVISIONS CONTAINED IN THE AGREEMENT SHALL REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.


3.2                                 THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AS ORIGINAL AND ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE IN THE SAME AGREEMENT. FACSIMILE SIGNATURES SHALL
BE DEEMED ORIGINAL SIGNATURES TO THE EXTENT PROMPTLY FOLLOWED BY AN ORIGINAL
SIGNATURE COPY.


3.3                                 THE INDIVIDUALS NAMED BELOW WHO ARE
EXECUTING THIS AMENDMENT #2 ON BEHALF OF THE PARTIES ARE DULY AUTHORIZED TO MAKE
THE REPRESENTATIONS CONTAINED HEREIN, TO EXECUTE THIS AMENDMENT #2, AND TO BIND
THEIR RESPECTIVE ORGANIZATIONS TO THE TERMS HEREOF

Intrado Inc.

 

Vonage Network Inc.

 

 

 

   /s/ MARY HESTER

 

   /s/ TIMOTHY G. SMITH

  Signature

 

  Signature

 

 

 

   Mary Hester, Senior Vice President

 

   Timothy G. Smith, President

  Printed Name and Title

 

  Printed Name and Title

 

 

 

   September 21, 2006

 

   September 9, 2006

  Date

 

  Date

 

2


--------------------------------------------------------------------------------


VoIP V9-1-1SM  Mobility Services Fees for Vonage Network, Inc.

Amended and Restated Appendix A: Services Fees

The following fee(s) and payment schedule for Services as described in this SOW
will apply:

I.  One-Time Fees:

Fee Descriptions

 

At Contract
Signing

Service Licensing and Activation, One Time Fee (“OTF”):

 

Waived

 

 

 

SoftSwitch connection to pair of Intrado Position Servers, OTF:

 

Waived

II.  Recurring Fees:

V9-1-1 Service Fee Descriptions:

 

Fee:

V9-1-1 Service Monthly Recurring Charge (“MRC”)

 

 

·      Begins upon the Amendment #2 Effective Date:

·      Does not Include NYC Gateway Services ($10K per Month)*

 

$*, per Month

·      Effective October 15th, 2006:

·      Does not Include NYC Gateway Services ($10K per Month)*

 

$*, per Month

V9-1-1 Service Telephone Number, MRC

 

 

·      Begins upon the Amendment #2 Effective Date:

 

$*, per TN

·      In the event that Customer fails to maintain an average V9-1-1 Service TN
count of 200,000 between the Amendment #2 Effective Date and October, 15, 2006
(within a +/- 5% variance), the V9-1-1 Service Telephone Number MRC shall on
October 16, 2006 increase to:

 

$*, per TN

V9-1-1 Service Query, MRC

 

 

·      Begins upon the Amendment #2 Effective Date:

 

$*, per query

 

VPC Service Fee Descriptions:

 

Fee:

VPC Service Telephone Number, MRC

 

 

·      Begins on the Amendment #2 Effective Date:

 

$*, per TN

·      In the event that Customer fails to maintain an average VPC TN count of *
between the Amendment #2 Effective Date and October, 15 2006 (*), the VPC
Service Telephone Number MRC shall on October 16, 2006 increase to:

 

$*, per TN

·      In the event that Customer achieves an average VPC TN count of *, the VPC
Service Telephone Number MRC shall thereafter decrease to:

 

$*, per TN

(Provided, however, that if at anytime thereafter, Customer fails to maintain an
average VPC TN count of * (*), the VPC Telephone Number MRC shall increase to
the appropriate level established above for said month.)

 

 

V9-1-1 Address Management, MRC (OPTIONAL)

 

 

·      Manual address geocoding and error resolution: (Includes automated
Geocoding and MSAG Validation Error Correction at no additional charge)

 

$*, per TN

·      Emergency Call Relay Center:

 

$*, per call

--------------------------------------------------------------------------------

Confidential treatment has been requested.  The redacted material has been
separately filed with the Commission.

1


--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------

*              At any time following    *, Vonage may at its sole discretion
migrate the NYC Gateway Services off of the Intrado V9-1-1 Service, using third
party or self-provisioned transport facilities and continuing to use the Intrado
VPC Service. For avoidance of doubt, for those TNs affected by such migration,
only the VPC Service Fee shall apply (and the V9-1-1 Service Fee Descriptions
shall no longer apply).

·                  As of the Amendment #2 Effective Date, and excluding fees
associated with the NYC Gateway SOW, Intrado shall invoice Customer for MRCs
under the Agreement pursuant to the Services Fees schedule above, and no other
charges shall apply.

·                  The professional services rate of $   * per hour will apply
to mutually agreed (in writing) manual processes to support the Services and for
ongoing support, primarily for data management issues and telecom networking
issues, unless otherwise negotiated. For clarity, no professional services may
be performed by Intrado unless and until first specifically agreed upon in
writing by Customer.

·                  Intrado will not charge Customer for failover calls to the
Emergency Call Relay Center that result due to an Intrado Service failure.

--------------------------------------------------------------------------------

Confidential treatment has been requested.  The redacted material has been
separately filed with the Commission.

2


--------------------------------------------------------------------------------